DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response to non-final, filed 12/28/2020, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
Claims 1-4 and 6-12 are allowed.
Claim 5 is cancelled.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record Hattori et al. (US20140247875) discloses A motion compensation filter apparatus for applying a filter on a pixel value of a full sample image at an integer pixel position and calculating a pixel value at a fractional pixel position, to generate a filtered image, the motion compensation filter apparatus comprising: a filter switching processing unit configured to switch one of a number of filters filter to apply the filter on the full sample image in a certain unit [Figs. 1-19, 0042-0051, 0061-0083; switching and enabling parallelization of a prediction difference encoding process on a tile level and switching filter coefficient on motion compensated tiled and partitioned picture data]. 
a filter switching unit selection unit configured to select a switching unit for filter switching by the filter switching processing unit [Figs. 1-19, 0042-0051, 0061-0083; filter switching and application of filter for tiled regions of the same picture].
when a merge prediction mode is applied to the prediction region, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483